Case 1:20-cv-25022-KMM Document 94 Entered on FLSD Docket 03/22/2021 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 20-CV-25022-KMM

  GHADA OUEISS,
      Plaintiff,

                 v.

  MOHAMMED BIN SALMAN BIN
  ABDULAZIZ AL SAUD, et al.,
        Defendants.
  ______________________________________/

                                   JOINT SCHEDULING REPORT

         Plaintiff, Ghada Oueiss (“Ms. Oueiss” or “Plaintiff”) and Defendants Mohammed Bin
  Salman Bin Abdulaziz Al Saud (“MBS”), Saudi Arabian Cultural Mission (“SACM”), Mohamed
  Bin Zayed Al Nahyan (“H.H. Sheikh Mohamed”), Saud Al Qahtani (“Al Qahtani”), DarkMatter,
  Faisal al Bannai (“al Bannai”), the Prince Mohammed bin Salman Abdulaziz Foundation (“MiSK
  Foundation”), Bader Al-Asaker (“Al-Asaker”), Al Arabiya, Saudi 24 TV, Awwad Al Otaibi (“Al
  Otaibi”), Faisal Al Menaia (“Al Menaia”), Turki Al Owerde (“Al Owerde”), Tarek Abou Zeinab
  (“Zeinab”), Sharon Collins (“Collins”), Annette Smith (“Smith”), Christanne Schey (“Schey”) and
  Hussam Al-Jundi (“Al-Jundi”) (collectively, “Defendants”) (collectively, with Ms. Oueiss, the
  “Parties”), pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Rule 16.1(b)(2) of the
  Local Rules of the Southern District of Florida, and this Court’s February 5, 2021 Order [ECF No.
  48] respectfully submit their Joint Scheduling Report and state as follows:
         Counsel for Plaintiff and all Defendants participated in a scheduling conference on March
  10, 2021. For the reasons set forth in the pending or forthcoming motions to stay discovery and
  discovery deadlines, see ECF Nos. 83-87, 89-90, and 93, Defendants’ position is that it is
  premature for the Court to address any of the issues in this report.
                                       Written Discovery Plan
         Plaintiff proposes the following written discovery plan using the factors set forth in Federal
  Rule of Civil Procedure 26(f):


  (A) What changes should be made in the timing, form, or requirement for disclosure under Rule
  26(a), including a statement of when initial disclosures were made or will be made.
Case 1:20-cv-25022-KMM Document 94 Entered on FLSD Docket 03/22/2021 Page 2 of 8




  Plaintiff contends that the Parties should make the initial disclosures required by Rule 26(a)
  by Monday, April 26, 2021.



  (B) The subjects on which discovery may be needed, when discovery should be completed, and
  whether discovery should be conducted in phases or be limited to or focused on particular issues.

  Plaintiff believes that this is a complex track case, with approximately 14 days required for
  trial, and believes it will require approximately 11 months to complete discovery. Plaintiff
  contends that discovery should be completed by January 7, 2021. Plaintiff contends that
  discovery should commence after the 26(f) conference on March 10, 2021.

  Plaintiff anticipates seeking written and document discovery and taking depositions.
  Plaintiff contends that she will require more than 10 depositions and that she intends to
  propose a stipulation on the number of depositions once fact discovery begins and the Parties
  can gauge the necessary number of depositions per side. Plaintiff contends that the Parties
  should also meet and confer on the number of requests for admission and interrogatories per
  side.

  Finally, Plaintiff will begin to serve third-party discovery demands as early as March 10,
  2021, the date on which she contends discovery should commence. Defendants object to any
  non-party discovery occurring while the various motions to dismiss remain pending and
  unresolved. The same concerns presented by conducting party discovery are also present
  with non-party discovery for the reasons stated in the Defendants’ motions to stay discovery
  and joinders therein.

  (C) Any issues about disclosure, discovery, or preservation of electronically stored information,
  including the form or forms in which it should be produced.

  Plaintiff agrees to preserve all discoverable or potentially discoverable information within
  their possession, custody, or control. Whenever feasible, Plaintiff will produce all
  electronically stored information (“ESI”) in bates-stamped, OCR text, or tiff format.
  Alternatively, if unable to produce ESI in such a manner, Plaintiff will produce the
  information in the existing stored format. Plaintiff further agrees that she will maintain all
  relevant ESI in its original format until final resolution of this matter.

  (D) Any issues about claims of privilege or of protection as trial-preparation materials, including
  – if the parties agree on a procedure to assert these claims after production – whether to ask the
  Court to include their agreement in an order under Federal Rule of Evidence 502.

  Plaintiff proposes that if any party inadvertently produces ESI or other documents that the
  producing party claims after production are privileged, the producing party should notify
  the opposing party within a reasonable amount of time after learning that an inadvertent
  production of privileged material has occurred. Plaintiff further proposes that the receiving
Case 1:20-cv-25022-KMM Document 94 Entered on FLSD Docket 03/22/2021 Page 3 of 8




  party should promptly return, sequester, or destroy the materials in question, and should
  take reasonable steps to retrieve the information from third parties, including expert
  witnesses. Plaintiff also proposes that the parties reserve their right to claim the disclosed
  information was not privileged, or that the privilege was waived, and submit the matter to
  the Court if an agreement cannot be reached.

  (E) What changes should be made in the limitations on discovery imposed under these rules or by
  local rule, and what other limitations should be imposed.

  None other than described elsewhere in this scheduling report.


  (F) Any other orders that the court should issue under Rule 26(c) or under Rule 16(b) and (c).

  None at this time.

                                                 ***

                                        Conference Report

  (A) Likelihood of Settlement

  Plaintiff is unable to assess the likelihood of settlement at this time, but she does intend to
  propose settlement discussions as the litigation progresses.

  (B) Likelihood of Appearance of Additional Parties

  As of the date of this filing, Ms. Oueiss believes that the appearance of additional parties is
  probable. Specifically, Ms. Oueiss has alleged the existence of several John Doe Defendants
  in the Complaint, and Ms. Oueiss submits that third-party discovery will likely reveal the
  identity of several John Doe Defendants. Plaintiff reserves the right to add additional parties
  consistent with the Federal Rules of Civil Procedure and this Court’s orders, if it becomes
  necessary.

  (C) Proposed Deadlines for Pretrial Matters

  Plaintiff proposes the deadlines set forth in the schedule accompanying this Report as Exhibit
  “A.”

  (D) Proposals for the Formulation and Simplification of Issues

  Plaintiff will attempt to eliminate unnecessary issues and proof to narrow the issues for the
  Court’s determination. At this time, Plaintiff does not have any concrete proposals to
  recommend.
Case 1:20-cv-25022-KMM Document 94 Entered on FLSD Docket 03/22/2021 Page 4 of 8




  (E) Necessity or Desirability of Amendments to Pleadings

  Plaintiff does not contemplate any amendments to the pleadings at this point, but she reserve
  the right to amend the pleadings consistent with the Federal Rules of Civil Procedure and
  this Court’s orders, if it becomes necessary.

  (F) The Possibility of Obtaining Admissions of Fact and of Documents which will Avoid
      Unnecessary Proof, Stipulations Regarding the Authenticity of Documents, and the Need for
      Advance Rulings from the Court on Admissibility of Evidence

  Plaintiff will endeavor to obtain such admissions and stipulations prior to trial so as to
  preserve the resources of the Parties and the Court.

  (G) Suggestions for the Avoidance of Unnecessary Proof and Cumulative Evidence

  Plaintiff is willing to confer in an effort to avoid unnecessary proof and cumulative evidence
  prior to filing the pretrial stipulation.

  (H) Suggestions on the Advisability of Referring Matters to a Magistrate Judge or Special Master

  Plaintiff is willing to agree to have the Magistrate Judge rule upon discovery issues and non-
  dispositive motions.

  (I) Preliminary Estimate of the Time Required for Trial

  Plaintiff estimates that the case will require 14 days to complete a jury trial.

  (J) Suggested Date or Dates for Conferences Before Trial, a Final Pretrial Conference and Trial
      (Date Specific)

  Plaintiff has included such dates in her proposed schedule accompanying this Report as
  Exhibit “A.”

  (K) Any Other Information that Might Be Helpful to the Court in Setting the Case for Status or
      Pretrial Conference

  Plaintiff suggests that the case be placed on the complex case management track pursuant to
  Southern District of Florida Local Rule 16.1(a)(2)(C). Pursuant to Local Rule 16.1(b)(3), a
  Proposed Scheduling Order accompanies this Report in the form provided in Exhibit “A.”
  Plaintiff does not have any additional information that might be helpful to the Court in
  setting the case for status or pretrial conference or may aid the Court in the fair and
  expeditious administration and disposition of this case.
Case 1:20-cv-25022-KMM Document 94 Entered on FLSD Docket 03/22/2021 Page 5 of 8




   MARCUS NEIMAN RASHBAUM &                /s/ Benjamin H. Brodsky______________
   PINEIRO LLP                             Benjamin H. Brodsky (Fla. Bar No. 73748)
   One Biscayne Tower                      BRODSKY FOTIU-WOJTOWICZ,
   2 S. Biscayne Blvd., Suite 2530           PLLC
   Miami, Florida 33131                    200 S.E. 1st Street, Suite 400
   Tel: 305-400-4260 | Fax: 866-780-8355   Miami, Florida 33131
                                           (305) 503-5054
   By: Daniel L. Rashbaum                  bbrodsky@bfwlegal.com
   Daniel L. Rashbaum                      docketing@bfwlegal.com
   Fla. Bar No. 75084
   drashbaum@mnrlawfirm.com                Michael K. Kellogg (pro hac vice)
   Jeffrey E. Marcus                       Gregory G. Rapawy (pro hac vice)
   Fla. Bar No. 310890                     Andrew C. Shen (pro hac vice)
   jmarcus@mnrlawfirm.com                  KELLOGG, HANSEN, TODD, FIGEL &
   Jason L. Mays, Esq.                       FREDERICK, P.L.L.C.
   Fla. Bar No. 106495                     1615 M Street, N.W., Suite 400
   jmays@mnrlawfirm.com                    Washington, D.C. 20036
   Counsel for Plaintiff                   (202) 326-7900
                                           mkellogg@kellogghansen.com
                                           grapawy@kellogghansen.com
                                           ashen@kellogghansen.com

                                           Attorneys for Defendants Mohammed bin
                                           Salman bin Abdulaziz Al Saud and the Saudi
                                           Arabian Cultural Mission


                                           /s/ Mark Jurgen Heise________________
                                           Mark Jurgen Heise (Fla. Bar No. 771090)
                                           HEISE SUAREZ MELVILLE
                                           1600 Ponce De Leon Boulevard, Suite 1205
                                           Coral Gables, FL 33134
                                           305-800-4476
                                           mheise@hsmpa.com

                                           Attorney for Defendant Mohamed bin Zayed
                                           Al Nahyan


                                           /s/ Stephen J. Binhak________________
                                           Stephen J. Binhak (Fla. Bar No. 736491)
                                           THE LAW OFFICE OF STEPHEN
                                             JAMES BINHAK, P.L.L.C.
                                           1 SE 3rd Avenue, Suite 2600
                                           Miami, Florida 33131
                                           (305) 361-5500
                                           (305) 428-9532 (fax)
Case 1:20-cv-25022-KMM Document 94 Entered on FLSD Docket 03/22/2021 Page 6 of 8




                                        binhaks@binhaklaw.com

                                        Anthony T. Pierce (pro hac vice)
                                        James E. Tysse (pro hac vice)
                                        AKIN GUMP STRAUSS HAUER & FELD
                                          LLP
                                        2001 K Street N.W.
                                        Washington, D.C. 20006
                                        (202) 887-4000
                                        (202) 887-4288 (fax)
                                        apierce@akingump.com
                                        jtysse@akingump.com

                                        Natasha G. Kohne (pro hac vice)
                                        AKIN GUMP STRAUSS HAUER & FELD
                                          LLP
                                        580 California Street, Suite 1500
                                        San Francisco, CA 94104
                                        (415) 765-9500
                                        (415) 765-9501 (fax)
                                        nkohne@akingump.com

                                        Attorneys for Defendants DarkMatter and
                                        Faisal al Bannai


                                        /s/ Evelyn Baltodano-Sheehan ________
                                        Evelyn Baltodano-Sheehan (Fla. Bar No.
                                          944351)
                                        Daria Pustilnik (Fla. Bar No. 92514)
                                        KOBRE & KIM LLP
                                        201 South Biscayne Boulevard, Suite 1900
                                        Miami, Florida
                                        (305) 967-6100

                                        Adam Fee (pro hac vice)
                                        MILBANK LLP
                                        55 Hudson Yards
                                        New York, New York
                                        (212) 530-5000

                                        John Lu (pro hac vice)
                                        MILBANK LLP
                                        2029 Century Park East
                                        Los Angeles, California
                                        (424) 386-4000
Case 1:20-cv-25022-KMM Document 94 Entered on FLSD Docket 03/22/2021 Page 7 of 8




                                        Attorneys for Middle East News, FZ-LLC and
                                        Masharea wa Enjazat IT Corporation LLC


                                        /s/ Andrew R. Kruppa _______________
                                        Andrew R. Kruppa (Fla. Bar No. 63958)
                                        SQUIRE PATTON BOGGS (US) LLP
                                        200 S. Biscayne Boulevard, Suite 4700
                                        Miami, Florida 33131
                                        (305) 577-7000
                                        (305) 577-7001 (fax)
                                        andrew.kruppa@squirepb.com

                                        Mitchell R. Berger (pro hac vice)
                                        Benjamin D. Wood (pro hac vice)
                                        SQUIRE PATTON BOGGS (US) LLP
                                        2550 M Street, N.W.
                                        Washington D.C. 20037
                                        (202) 457-6000
                                        (202) 457-6315 (fax)
                                        mitchell.berger@squirepb.com
                                        benjamin.wood@squirepb.com

                                        Attorneys for Defendants Faisal Al Menaia,
                                        Awwad Al Otaibi, Tarek Abou Zeinab, and
                                        Turki Al Owerde


                                        /s/ Justin R. Cochran_________________
                                        Justin R. Cochran (Fla. Bar No. 110342)
                                        ZUCKERMAN SPAEDER LLP
                                        101 East Kennedy Boulevard, Suite 1200
                                        Tampa, Florida 33602
                                        (813) 221-1010
                                        (813) 223-7961 (fax)
                                        jcochran@zuckerman.com

                                        William W. Taylor, III (pro hac vice)
                                        Ivano Ventresca (pro hac vice)
                                        ZUCKERMAN SPAEDER LLP
                                        1800 M Street, N.W., Suite 1000
                                        Washington, D.C. 20036
                                        (202) 778-1800
                                        (202) 822-8106 (fax)
                                        wtaylor@zuckerman.com
Case 1:20-cv-25022-KMM Document 94 Entered on FLSD Docket 03/22/2021 Page 8 of 8




                                        Attorneys for Defendants Bader Al Asaker
                                        and the Prince Mohammed bin Salman
                                        Abdulaziz Foundation


                                        /s/ David Oscar Markus________________
                                        David Oscar Markus (Fla. Bar No. 119318)
                                        MARKUS/MOSS, PLLC
                                        40 N.W. Third Street Penthouse One
                                        Miami, Florida 33128
                                        (305) 379-6667
                                        (305) 379-6668 (fax)
                                        dmarkus@markuslaw.com

                                        Barry J. Pollack (pro hac vice)
                                        LAW OFFICES OF BARRY J. POLLACK,
                                          LLC
                                        1629 K Street, N.W., Suite 300
                                        Washington, D.C. 20006
                                        (202) 230-9647
                                        barryjpollack@gmail.com

                                        Attorneys for Defendant Saud Al Qahtani


                                        /s/Marcos Daniel Jimenez_______________
                                        Marcos Daniel Jimenez (Fla. Bar No. 441503)
                                        MARCOS D. JIMENEZ, P.A.
                                        255 Alhambra Circle, Suite 800
                                        Coral Gables, FL 33134
                                        (305) 570-3249
                                        mdj@mdjlegal.com

                                        Attorney for Defendants Sharon Collins,
                                        Christanne Schey, Hussam Al-Jundi, and
                                        Annette Smith
